                                                                                DISTRICT OF OREGON
                                                                                     FILED
                                                                                   September 10, 2019
                                                                              Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF OREGON

In re                                                 Bankruptcy Case Nos.:

15005 NW Cornell LLC; and                             19-31883-dwh11 (Lead Case)
Vahan M. Dinihanian, Jr.,                             19-31886-dwh11
               Debtors.                               Jointly Administered Under
                                                      Case No. 19-31883-dwh11

                                                      ORDER DIRECTING
                                                      VAHAN DINHANIAN, JR. APPEAR
                                                      FOR BR 2004 EXAMINATION AND TO
                                                      PRODUCE DOCUMENTS

        THIS MATTER came before the Court on the motion of Creditors Lillian Logan and

Cornell Rd LLC. The Court has considered the motion and the pleadings and files herein, and

being otherwise fully advised in the premises:

        NOW, THEREFORE, IT IS HEREBY ORDERED that Vahan Dinihanian, Jr.,

individually and as a member of 15005 NW Cornell, LLC is to appear for a Federal Rule of

Bankruptcy Procedure 2004 examination at 9:00 a.m. on September 26, 2019, at the offices of

Jordan Ramis PC, Two Centerpointe Drive, 6th Floor, Lake Oswego, Oregon 97035, or such

other place and time as the parties mutually agree.




                     Case 19-31883-dwh11         Doc 110      Filed 09/10/19
       IT IS FURTHER ORDERED that Lillian Logan and Cornell Rd, LLC, are authorized to

subpoena any person who may have relevant information or documentation concerning the

Debtors’ property, transfers, debts or interests, including any business entity that the Debtors

have any interest in. Other creditors may attend and participate in the examination after

Lillian Logan and Cornell Rd, LLC, complete their respective examinations.

       IT IS FURTHER ORDERED that the Debtors shall produce the documents described on

the attached Exhibit A in PDF format, unless otherwise agreed by the parties, at the law offices

of Jordan Ramis PC, Two Centerpointe Drive, 6th Floor, Lake Oswego, Oregon 97035, on or

before September 16, 2019, at 3:00 p.m.

                                                ###




Prepared and Presented by:

Daniel L. Steinberg, OSB #993690
Jordan Ramis PC
2 Centerpointe Drive, 6th Floor
Lake Oswego, OR 97035
Phone: 503-598-7070
 Attorneys for Lillian Logan, Cornell Rd LLC, Christiana LLC, and Alexander LLC




                     Case 19-31883-dwh11          Doc 110      Filed 09/10/19
                                       EXHIBIT A

              1.     All documents relating or pertaining to any transfer of Debtor’s
       membership interest in any limited liability company which occurred on or after
       January 1, 2017.

              2.     All documents relating or pertaining to any transfer of stock in any
       corporation which occurred on or after January 1, 2017.

              3.     All operating agreements and related amendments for any limited liability
       company in which Debtor claims a membership interest or managed on or after
       January 1, 2018, including but not limited to the limited liability companies listed in
       Annex to Schedule A/B 19 in Debtor’s bankruptcy schedules.

               4.      All documents relating or pertaining to any sale of investments personally
       held, including but not limited to interests in Blanchard Inc., Amerigold Inc., Bullion
       Direct Inc., and Coeur D'Alene Mines, which occurred on or after January 1, 2017.

              5.      All account statements for any bank account or investment account,
       including but not limited to Canaccord Brokerage, TD Ameritrade, Charles Schwab, RBC
       Wealth Management, and US Bank, held in Debtor’s name or any limited liability
       company Debtor has owned or managed on or after January 1, 2017.

               6.      All documents relating or pertaining to, value, debts associated with, or
       transfers of any interest in real estate held in Debtor’s name, on or after January 1, 2016.
       This includes tax statements, appraisals, loans, and permit applications.

              7.      All documents relating or pertaining to the construction of any building
       located at 237 NW Skyline Blvd., Portland Or, and any other buildings which were
       constructed with funds from Debtor, or his affiliates. This includes, but is not limited to,
       permits, contracts, cancelled checks, construction agreements, worker time cards,
       purchase and sale agreements, and loan documents.

               8.       All leases and rental agreements for all properties owned by Debtor or any
       limited liability company Debtor has owned or managed after January 1, 2017.

               9.      All documents pertaining to, value, debts associated with, or transfers of
       all vehicles and helicopters which are, or were, titled in Debtor’s name or in the name of
       any corporation or limited liability company the Debtor has owned or managed, on or
       after January 1, 2017.

               10.     All Documents pertaining to value, debts associated with, or transfers of
       real estate held, purchased or sold by any corporation, partnership or limited liability
       company in which Debtor has, or had, an ownership interest since January 1, 2017.


Exhibit A – Page 1
                                                                                 53110-77700 4818-2470-4928.2


                     Case 19-31883-dwh11         Doc 110      Filed 09/10/19
               11.     All documents relating or pertaining to inventory or equipment owned, or
       allegedly owned, by 15005 NW Cornell, LLC, on or after January 1, 2016. This
       includes, but is not limited to, bills of sale, receipts, tax return depreciations schedules,
       and titles.

               12.      All documents relating or pertaining to personal property with a value in
       excess of $500.00 for any one item owned or acquired by Debtor, or any corporation or
       limited liability company Debtor owned or managed, on or after January 1, 2017,
       including but not limited to antique rugs (whether or not affixed to real property), guns,
       art work, and jewelry. This includes, but is not limited to, bills of sale, receipts,
       appraisals, and insurance valuations.

              13.    All state and federal tax returns, with all schedules, filed by Debtor, or on
       Debtor’s behalf, for tax years, 2016, 2017 and 2018. This includes returns for any entity
       which Debtor owned, or was a member of, at any time after January 1, 2016.

               14.     All documents relating or pertaining to claims Debtor, or any corporation
       or limited liability company Debtor owned or managed, has against Lillian Logan or
       Dinihanian Floral.

               15.   Any and all documents Debtor relied upon in preparing and reviewing the
       bankruptcy schedules, including but not limited to the Statement of Your Current
       Monthly Income, for Debtor and 15005 NW Cornell, LLC, and not otherwise requested
       herein.




Exhibit A – Page 2
                                                                                  53110-77700 4818-2470-4928.2


                     Case 19-31883-dwh11          Doc 110      Filed 09/10/19
